SALARY DEFERRAL AGREEMENT THIS AGREEMENTis made effective July 25, 2009, by and between Big Cat Energy Corporation, a Nevada corporation (the “Company” or “Big Cat”), and Timothy Barritt, Raymond Murphy and Richard G. Stifel (individually and/or collectively the “Officers”). RECITALS: A. The Officers presently serve in various capacities with Big Cat as compensated officers and employees of the Company and each of the Officers present receives an annual salary of B. Each Officer makes a valuable contribution to the business and management of the Company and the Company desires to retain the services of the Officers, however due to present cash flow constraints, the Company is unable to continue to pay the full salaries of the Officers. C. In consideration of the promises made herein, each of the Officers have agreed to continue his employment with the Company and to accept a deferral of a portion of his salary on the terms and conditions provided herein. Now, Therefore, in consideration of the mutual promises and consideration herein described, the parties agree as follows: 1. Deferral.Commencing July 25, 2009 payment of a portion of the $125,000 salary of each of the Officers in an amount equal to $2,083.33 for July and $3,333.33 per month beginning August 1, 2009 shall be deferred for an indefinite period.The remaining portion of the salary, effective August 1, 2009, ($7,083.33 per month) shall continue to be paid to each Officer on the same basis as in the past. 2. Due Date of Deferred Amounts.All amounts deferred under this agreement shall be immediately due and payable by Big Cat to an Officer (or their executors or heirs) upon the earliest to occur of the following:(a) the resignation, removal, death, disability, or retirement of the Officer;or (b) a notice sent to the Company not earlier than 12 months from the date of this Agreement, from the Officer to the effect that he is terminating the deferral arrangement and establishing a payment date for payment of all deferred amounts to the Officer, which date shall be not less than three months after the date of notice. 3. Termination of Deferral as to Ongoing Salary Payments.An Officer may terminate the deferral arrangement as to his ongoing salary payments at any time commencing 12 months after the date of this agreement by a notice to the Board of Directors advising the Board of his election to again require the full payment of his salary without deferral beginning at his next pay day. 4. Security Agreement.Payment of all amounts deferred hereunder and all amounts of any other unpaid salary owing to Officers, shall be secured by a Security Agreement of even date herewith, a copy of which is attached hereto as Exhibit A. 5. Rights of Termination.Nothing herein create a term certain of employment of an Officer nor shall it abrogate such common law and/or statutory rights of the Company to terminate the employment of the Officers as permitted by law.However at the time of any such termination all deferred amounts shall become due and payable and the Security Agreement between the parties shall remain in full force and effect. OFFICER:BIG CAT ENERGY CORPORATION: /s/By: /s/ Timothy Barritt Richard Stockdale Its: Vice President OFFICER: /s/ Raymond Murphy OFFICER: /s/ Richard G. Stifel SECURITY AGREEMENT THIS SECURITY AGREEMENT (the “Security Agreement”) is made and entered into as of July 25, 2009, by and between Big Cat Energy Corporation (“Debtor”), and Timothy Barritt, Raymond Murphy and Richard
